                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                         CR 19-18-M-DWM

                Plaintiff,
                                                     FINAL ORDER
       V.                                           OF FORFEITURE

 MARC ANTHONY FRISCIA,

                  Defendant.


       Before the Court is the United States' Unopposed Motion for Final Order of

Forfeiture. (Doc. 30.) Having reviewed the motion, the Court finds:

       1. The United States commenced this action pursuant to 18 U.S.C. § 924(d).

       2. A Preliminary Order of Forfeiture was entered on July 24, 2019. (Doc.

24.)

       3. All known interested parties were provided an opportunity to respond and

publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21 U.S.C.

§ 853(n)(l).

       4. On September 9, 2019, the Montana Highway Patrol filed a claim for the

Sig Sauer, model P229, .357 caliber pistol (serial number AJU28219). (Doc. 26.)




                                        1
      5. Counsel for the United States and the Montana Highway Patrol stipulate

that the Montana Highway Patrol is the lawful owner of the firearm and the firearm

should be returned. (Docs. 28, 29.)

      6. No other claims for the firearm were filed. No claims for the 11 rounds

of .357 ammunition were filed.

      7. There appears to be cause to issue a forfeiture order under 18 U.S.C.

§ 924(d).

      Accordingly, IT IS ORDERED that:

      1. The Montana Highway Patrol's petition (Doc. 28) is GRANTED. The

Bureau of Alcohol, Tobacco, Firearms, and Explosives shall return the Sig Sauer,

model P229, .357 caliber pistol (serial number AJU28219) to the Montana

Highway Patrol.

      2. The Motion for Final Order of Forfeiture (Doc. 30) for the ammunition is

GRANTED. Judgment of forfeiture against the 11 rounds of .357 ammunition

shall enter in favor of the United States pursuant to 18 U.S.C. § 924(d) free from

the claims of any other party.

      DATED this L         day of October, 2019.




                                                          , District Judge
                                       United Stat        ·ct Court
                                                    /
                                                I


                                         2    I___
